internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 9-plr-111150-02 date date in re legend date date decedent son daughter-in-law granddaughter grandson trust year year year year w x y z dear this is in response to your letter dated date requesting on behalf of decedent’s estate an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of decedent’s generation-skipping_transfer gst tax exemption to decedent’s lifetime transfers to a_trust a summary of the facts and representations submitted are as follows decedent died on date survived by son and daughter-in-law and their two children grandson and granddaughter prior to her death on date decedent created an irrevocable_trust trust with the plr-111150-02 intent that the trustees purchase a second-to-die life_insurance_policy on the lives of son and daughter-in-law grandchildren are the co-trustees of trust article i of the trust provides that net_income after payment of insurance premiums is to be paid_by the trustees to either or both son and daughter-in-law during their lifetimes as the trustees in their discretion consider advisable trustees may also distribute principal to either or both son and daughter-in-law for their maintenance in health and reasonable comfort or support in their accustomed manner of living as the trustees in their discretion consider advisable upon the death of the survivor of son and daughter-in-law the trust is to be divided into two equal shares one for grandson and one for granddaughter and each share is to be administered under the provisions of article ii of the trust if either grandchild is not then living his or her share is to be distributed to his or her living descendants per stirpes if any descendant of a deceased grandchild is then under years of age his or her share is to be held in further trust and administered under the provisions of article iii of the trust article ii of the trust provides that the share of each grandchild is to be held as a separate trust during the lives of the grandchildren the income from their respective trusts may be distributed to the grandchild and that grandchild’s descendants in the discretion of the trustees and principal may be distributed to that grandchild and that grandchild’s descendants for their maintenance in health and reasonable comfort complete education or support in their accustomed manner of living as the trustees in their discretion consider advisable upon the death of a grandchild his or her trust is to be distributed to his or her living descendants per stirpes article iii of the trust provides that a share of a grandchild’s trust that is distributed to a descendant of a deceased grandchild upon the death of the survivor of son and daughter-in-law is to be held in further trust if the descendant is under years of age at the time of distribution the net_income of the trust is to be paid or applied to or for the benefit of such descendant together with all or any part of the principal that the trustees in their discretion consider advisable for such descendant’s maintenance in health and reasonable comfort complete education or support in such descendant’s accustomed manner of living after reaching age such descendant may withdraw all or any part of the trust principal any principal remaining at such descendant’s death shall be distributed to such descendant’s living descendants per stirpes article iv of the trust provides that the trustees may in their discretion terminate the trust for any reason under article vii paragraph j no trustee may participate in any decision regarding any discretionary payment application or allocation of principal or income to or for the benefit of such trustee or any beneficiary whom he or she is legally obligated to support nor may any trustee participate in any discretionary termination of a_trust of which he or she is a beneficiary or an eligible_beneficiary plr-111150-02 article v also provides that the trustee may divide any trust into two separate trusts so that the inclusion_ratio for each trust shall be either zero or one for generation-skipping_transfer_tax purposes in year decedent funded the trust with cash and securities in the sum of dollar_figurew as authorized by the terms of the trust toward the end of year grandchildren as co- trustees purchased an insurance_policy with a face value of dollar_figurex on the lives of son and daughter-in-law decedent retained the services of an accounting firm to prepare a federal gift_tax_return for her year transfers to the trust in preparing the gift_tax_return the tax professional failed to effectively allocate decedent’s gst_exemption to the trust in year decedent transferred an additional dollar_figurey to the trust decedent again relied upon the same tax professional to file a gift_tax_return reporting the transfer the tax professional failed to file a gift_tax_return reporting the transfer and allocating a portion of decedent’s gst_exemption to the transfer decedent transferred dollar_figurez to the trust in year and dollar_figurez to the trust in year by that time the tax professional whom decedent had previously retained for purposes of preparing her year and year gift_tax returns had died decedent asked son to prepare gift_tax returns for her year and year transfers to the trust using the year gift_tax_return prepared by the deceased tax professional as a model son prepared gift_tax returns for both year and year and relying on the year return as a model failed to allocate any of decedent’s gst_exemption to the transfers it has been represented that decedent did not retain any incidents_of_ownership over any assets transferred to or owned by the trust you have requested the following rulings that decedent’s estate be allowed an extension of time under sec_2642 and sec_301_9100-3 to allocate decedent’s gst_exemption to decedent’s transfers to the trust in year sec_1 and and that such allocations shall be made based on the value of the property transferred to the trust as of the date of the original transfers law and analysis sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer plr-111150-02 sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst tax exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 as applicable during the years at issue sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 deemed allocations to certain lifetime direct skips - a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer as amended by sec_536 of the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra publaw_107_16 and applicable to transfers subject_to the estate or gift_tax made after date sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 deemed_allocation to certain lifetime direct skips or sec_2632 deemed_allocation to certain lifetime transfers to gst trusts - a the value of such property for purposes of determining the inclusion_ratio shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such plr-111150-02 circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute accordingly taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301 see notice_2001_50 2001_34_irb_189 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate plr-111150-02 for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore decedent’s estate is granted an extension of time of sixty days from the date of this letter to make allocations of decedent’s available gst_exemption to decedent’s transfers to the trust in year year year and year the allocations once made will be effective as of the date of the transfers to the trust and the gift_tax value of the transfers to the trust will be used in determining the amount of gst_exemption to be allocated to the trust the allocation for each year at issue should be made on a separate supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purpose sec_4 copies of this letter
